STEWART, Justice:
This case is here to review a decision of the Board of Review of the Industrial Commission granting a claim for unemployment compensation to the defendant Carol Petersen. The sole issue raised on appeal is whether the Board of Review properly construed U.C.A., 1953, § 35-4-5(a) of the Employment Security Act in awarding unemployment compensation. Specifically, the issue is whether the “equity and good conscience” language contained in § 35-4-5(a) is a standard separate from and in addition to the “good cause standard.”
On oral argument, counsel stipulated that if the Court in Salt Lake City Corp. v. Department of Employment Security and Marian Lynch, 657 P.2d 1312 (1982) held that § 35-4-5(a) established two separate standards upon which compensation may be granted, then the instant case should be affirmed. In Salt Lake City Corp., supra, we held that § 35-4-5(a) does provide two separate and distinct standards.
Affirmed.
HALL, C.J., and OAKS, HOWE and DURHAM, JJ., concur.